UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-2402



JANE ANN MCCORKLE,

                                              Plaintiff - Appellant,

          versus


DPIC   COMPANIES,    INCORPORATED;    SECURITY
INSURANCE COMPANY OF HARTFORD, a foreign
corporation authorized to do business in the
state of West Virginia, incorporated in
Connecticut;    THE   CONNECTICUT    INDEMNITY
COMPANY, a foreign corporation authorized to
do business in the state of West Virginia,
incorporated in Connecticut; THE ORION CAPITAL
COMPANIES, INCORPORATED, a foreign corporation
authorized to do business in the state of West
Virginia, incorporated in Connecticut,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CA-98-755-3)


Submitted:   June 20, 2002                 Decided:   June 25, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Jeffrey V. Mehalic, LAW OFFICES OF JEFFREY V. MEHALIC, Charleston,
West Virginia, for Appellant.      Gerard R. Stowers, Stuart A.
McMillan, BOWLES, RICE, MCDAVID, GRAFF & LOVE, P.L.L.C.,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jane Ann McCorkle appeals the district court’s orders:    (1)

granting summary judgment to the defendants on her claim under the

West Virginia Unfair Claims Settlement Practice Act, W. Va. Code

Ann. § 33-11-4(9) (Michie 2000), and (2) denying her motion for

reconsideration.    We have reviewed the record and the district

court’s opinions and find no reversible error.     Accordingly, we

affirm on the reasoning of the district court.    McCorkle v. DPIC

Companies, Inc., No. CA-98-755-3 (S.D.W. Va. Sept. 14, 2002; Oct.

4, 2001).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2